I fully concur in the following propositions announced in the leading opinion of the Chief Justice:
(1) That the judgment in the first trial, from the result of which the railroad company alone appealed (see report in 130 S.C. 165, 125 S.E., 651), must be considered as a judgment in favor of the plaintiffs for $4,000.00 damages, and at the same time a judgment in favor of the defendant Williams. (NOTE — This construction does not appear to have been sanctioned by his Honor, Judge Townsend, in his order granting the motion of the plaintiffs for an amendment to the complaint wherein he holds: "The former verdict in this case was in the form `we find for the plaintiff against the Southern Ry. Co. the sum of four thousand dollars.' This was treated on the former appeal in this case as a verdict against the railway company alone, and not a verdict in favor of the flagman Williams. * * * It left the issues between the plaintiffs and Williams wholly undetermined. * * * There was no final determination of any issues in favor of Williams, and on the appeal of the railway company the Supreme Court remanded the case for a new trial.")
(2) That after the judgment of this Court was announced upon the former appeal, remanding the case to the Circuit Court for a new trial, it meant a new trial between the plaintiffs and the defendant railroad company. *Page 513 
(3) That the case, returning to the jurisdiction of the Circuit Court, stood as a new case; the plaintiffs had the right to move the Court for an order of amendment bringing in new parties defendant, and alleging additional grounds for recovery; and that the Circuit Judge had the power and right to allow the complaint to be so amended.
The order of amendment was to this effect: "That the plaintiffs have leave to serve the proposed amended complaint, a copy of which is attached to the notice of this motion, and also an amended summons in conformity to such amended complaint, making T.W. True a party defendant to this action. * * *"
Under the construction by Judge Townsend of the former opinion. Williams remained in the case and filed with the railroad company an answer to the amended complaint.
The pertinent portion of the amended complaint, so far as this appeal is concerned, is the sixth paragraph, which is set forth in the leading opinion, which renders it unnecessary that it be repeated here. It is full to the brim of allegations of joint and concurrent wrongs on the part of the railroad company and the servants Williams and True; there is not a single allegation of general negligence on the part of the railroad company; every wrong or breach of duty charged to it is studiously connected with the other defendants as a joint and concurrent act of all. It is true that the complaint alleges that the railroad company was negligent in failing to have the lamp properly and securely fastened; in providing a dilapidated lamp; and in failing to respond to its obligation as a carrier to use due and proper care for the safety of the passenger. But every delict thus charged was coupled with the other defendants, apparently to make assurance doubly sure that a joint and concurrent wrong was intended to be charged against all of the defendants, so that there could be no removal to the Federal Court. As is said upon the former appeal in this case, which is true, and, if not, it is the law of this case: "The Court cannot shut *Page 514 
its eyes to the common practice and purpose of joining a perhaps impecunious servant as a party defendant with the master. It is a perfectly legitimate practice, and although we may know to a moral certainty that the purpose is to prevent a removal to the Federal Court, it has been decided that the plaintiff's purpose in doing a lawful act could not be inquired into or affect his right to choose his tribunal. At the same time his enjoyment of this conceded privilege must be taken with its concomitant disadvantages."
If the plaintiffs desired to make a separate and distinct allegation of negligence against the railroad company, there could have been no objection to their doing so and joining in the complaint other separate and distinct delicts on the part of the codefendant servants; but it is assumed that they knew that, if they did so, a separable controversy would have been presented between them and the railroad company which would have warranted it in removing the case. They are estopped by their pleading from recovering upon other than a joint and concurrent tort.
The amended complaint therefore sounding in joint and concurrent wrongs, there could not have been imposed upon the defendant the duty of moving for an order requiring the plaintiffs to elect upon which wrong they would ask for a verdict, as suggested in the opinion.
Having alleged such joint and concurrent wrongs, the plaintiffs were not entitled to recover against one of the tort-feasors. The rule is thus declared in Pendleton v. ColumbiaRy., Gas  Electric Company, 133 S.C. 326,131 S.E., 265, 268: "The plaintiff expressly alleges that the separate acts of negligence attributed to each of the defendants concurred and co-operated to produce the result — the injury complained of. Having elected to sue the two defendants in one action, and having alleged that the acts of each concurred in causing his injury — the only theory upon which he was entitled to sue both in one action — he must recover, if at all, upon the theory of joint liability, and not upon that *Page 515 
of separate causes of action predicated upon the several liability of the two defendants."
The disposition of the question is so logically and thoroughly disposed of by Justice Marion in the case just cited that a further discussion of it by me could not possibly furnish further enlightenment.
The result is this: It is, I think, as stated, clearly demonstrated by the leading opinion that Williams was released by the former judgment, which should have been so ruled by his Honor, Judge Mauldin, upon this trial, and the codefendant True having been eliminated by some kind of order or stipulation, not clearly appearing, it became impossible for the plaintiffs to prove a case of joint and concurrent tort as alleged, and therefore a judgment in favor of both defendants should have followed.